ORDER
This matter came before the court on April 6,1983, pursuant to an order previously issued to the petitioner to show cause why his application for a stay should not be denied.
After listening to the arguments and reviewing the memoranda submitted by counsel, it is the conclusion of the court that petitioner’s request to stay the Family Court’s waiver order is interlocutory. For this reason we decide that cause has not been shown and we deny the request for a stay. Our decision today is without prejudice to the right of the petitioner to raise the issue on full appeal.